        Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 1 of 18. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ESTATE OF JESUS MALAVE MORALES,                          CASE NO.:
 Deceased,
 by John R. Harrison, Administrator,                      JUDGE:
 c/o Friedman & Gilbert,
 55 Public Square, Suite 1055
 Cleveland, Ohio 44113
                                                          COMPLAINT

        Plaintiff,                                        JURY TRIAL DEMANDED

 -vs-

 CITY OF CLEVELAND, OHIO,
 KRISTINA VARGO #5580,
 STEPHENS #5531,
 TIMOTHY HOLT #5715,
 GEORGE BROWN #5654,
 KEVIN BOLL #5722,
 ALAN FURTADO,
 ELIZABETH HESTER,
 STOTTNER,
 JOSEPH RAUCHER, and
 UNNAMED DEFENDANTS 1-10,
 c/o City of Cleveland Law Department
 601 Lakeside Avenue, #106
 Cleveland, Ohio 44114,

         Defendants.



                                           INTRODUCTION

        1.     Jesus Malave Morales, a thirty-four-year-old Puerto Rican man, was detained in the

City of Cleveland’s downtown Jail. When he arrived at the Jail in the early morning hours of

October 5, 2017, correctional staff failed to conduct medical or mental health screenings and did

not ask Jesus about mental health issues or suicide risk. Shortly after being locked in his cell, Jesus

hanged himself. Other prisoners were watching as Jesus tied his blanket to the cell bars and



                                                  1
        Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 2 of 18. PageID #: 2



wrapped the blanket around his neck. They screamed out to corrections officers for help. No one

responded. Several minutes later, corrections officers on cleaning duty found Jesus on the ground,

against his cell door, with the blanket around his neck. Jesus was barely breathing. He was

transported to a hospital, where he died six days later, on October 11, 2017.

        2.      The City of Cleveland is responsible for the policies, practices, and customs of the

downtown Jail, known as the Central Processing Unit (“Cleveland Jail” or “Jail”). Defendant City

of Cleveland is also responsible for ensuring that all of its facilities, including the Cleveland Jail,

are in compliance with federal and state law, department or agency policies, rules, and regulations,

and related standards of care. Likewise, the City of Cleveland is responsible for ensuring that its

staff, including Jail staff, are adequately trained and supervised to carry out their duties in a way

that does not violate the fundamental rights of prisoners.

        3.      This is a civil rights and wrongful death action seeking monetary damages on

behalf of the Estate of Jesus Malave Morales.

                                      JURISDICTION AND VENUE

        4.      The Jurisdiction of the court is invoked pursuant to the Civil Rights Act, 42 U.S.C

§1983 et seq; 42 U.S.C. § 12131 (the “Americans with Disabilities Act”); §504 of the

Rehabilitation Act of 1973 (§504); 29 U.S.C. § 794; Judicial Code, 28 U.S.C. §§1331 and 1343(a);

and the Constitution of the United States.

        5.      Supplemental jurisdiction over the related state law claims is invoked pursuant to

28 U.S.C. §1367.

        6.      Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or,

at the time the events took place, resided in this judicial district, and the events giving rise to

plaintiff’s claim also occurred in this judicial district.




                                                    2
       Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 3 of 18. PageID #: 3




                                            PARTIES

       7.      John R. Harrison was appointed Administrator of the Estate of Jesus Malave

Morales, deceased, by the Probate Court of Cuyahoga County, Ohio, Case No. 2019 EST 246959,

on September 26, 2019.

       8.      Decedent Jesus Malave Morales was, at all times relevant to the allegations made

in this complaint, a resident of the City of Cleveland in Cuyahoga County, Ohio.

       9.      Defendant Kristina Vargo #5580 was, at all times relevant to the allegations made

in this complaint, a duly appointed officer employed by the City of Cleveland, acting within the

scope of her employment and under the color of state law. She is sued in her individual capacity.

       10.     Defendant Stephens #5531 was, at all times relevant to the allegations made in this

complaint, a duly appointed officer employed by the City of Cleveland, acting within the scope of

their employment and under the color of state law. They are sued in their individual capacity.

       11.     Defendant Timothy Holt #5715 was, at all times relevant to the allegations made in

this complaint, a duly appointed officer employed by the City of Cleveland, acting within the scope

of his employment and under the color of state law. He is sued in his individual capacity.

       12.     Defendant George Brown #5654 was, at all times relevant to the allegations made

in this complaint, a duly appointed officer employed by the City of Cleveland, acting within the

scope of his employment and under the color of state law. He is sued in his individual capacity.

       13.     Defendant Kevin Boll #5722 was, at all times relevant to the allegations made in

this complaint, a duly appointed officer employed by the City of Cleveland, acting within the scope

of his employment and under the color of state law. He is sued in his individual capacity.




                                                3
       Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 4 of 18. PageID #: 4



       14.     Defendant Alan Furtado was, at all times relevant to the allegations made in this

complaint, a duly appointed officer employed by the City of Cleveland, acting within the scope of

his employment and under the color of state law. He is sued in his individual capacity.

       15.     Defendant Elizabeth Hester was, at all times relevant to the allegations made in this

complaint, a duly appointed officer employed by the City of Cleveland, acting within the scope of

her employment and under the color of state law. She is sued in her individual capacity.

       16.     Defendant Stottner was, at all times relevant to the allegations made in this

complaint, a duly appointed officer employed by the City of Cleveland, acting within the scope of

their employment and under the color of state law. They are sued in their individual capacity.

       17.     Defendant Joseph Raucher, was, at all times relevant to the allegations made in this

complaint, a duly appointed officer employed by the City of Cleveland, acting within the scope of

his employment and under the color of state law. He is sued in his individual capacity.

       18.     Unnamed Defendants 1-10 were, at all times relevant to the allegations made in this

complaint, duly appointed officers employed by the City of Cleveland, acting within the scope of

their employment and under the color of state law. They are sued in their individual capacities.

       19.     Defendant City of Cleveland was and is a political subdivision and unit of local

government duly organized under the laws of the State of Ohio residing in the Northern District

of Ohio acting under the color of law. Defendant City of Cleveland is a “person” under 42 U.S.C.

§ 1983.

       20.     Defendant City of Cleveland is the employer and principal of the individual

Defendants and is responsible for the policies, practices, and customs of the downtown Jail, known

as the Central Processing Unit (“Cleveland Jail”). Defendant City of Cleveland is responsible for




                                                 4
       Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 5 of 18. PageID #: 5



ensuring that all of its facilities, including the Cleveland Jail, are in compliance with federal and

state law, department or agency policies, rules, and regulations, and related standards of care.

       21.     Defendant City of Cleveland is a public entity within the meaning of Title II of the

Americans with Disabilities Act, 42 U.S.C. § 12131(1).

                                              FACTS

       22.     Jesus Malave Morales was arrested in the early morning hours of October 5, 2017,

after an altercation with his girlfriend by Cleveland Division of Police (CDP) officers P. Singh

#1381 and R. Cygan #1329.

       23.     Jesus was taken downtown to the City of Cleveland’s Central Processing Unit

(“Cleveland Jail” or “Jail”).

       24.     When Jesus arrived at the Cleveland Jail at approximately 5:15 AM, Defendants

Furtado and Hester were the supervisors on duty.

       25.     Once at the Jail, Jesus was subjected to the Jail’s booking process.

       26.     Defendants, including but not limited to Officers Kristina Vargo #5580 and/or

Stephens #5531 and/or Unnamed Defendants 1-10, completed an abbreviated booking and

screening process.

       27.     Defendants failed to complete the entirety of the Cleveland Jail’s booking form:

they specifically failed to screen for and/or document information concerning Jesus’ medical and

mental health histories and his current acute distress and suicidal ideation.

       28.     Defendants failed to document their own “Officer/Jailer Observations,” including,

inter alia, whether Jesus appeared emotionally upset, had a history of suicide attempts, or

demonstrated any risk of suicide. Defendants failed to document any medical or mental health

caution on Jesus’ booking documentation and other Jail paperwork.




                                                  5
        Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 6 of 18. PageID #: 6



        29.    However, Jesus did have a history of attempting suicide. He also had a history of

untreated mental health issues. Jesus had also been distraught since the death of his mother: her

death caused him to feel that he did not have a purpose in life.

        30.    Upon his arrival at the Jail, Jesus was further distraught over the altercation with

his girlfriend and being taken into custody at the time of his arrest and booking into the Cleveland

Jail.

        31.    None of the above information about Jesus Malave Morales’ severe psychological

symptoms, including his current mental health and state of mind, was documented in Jail booking

documentation or other paperwork.

        32.    When Jesus arrived at the Jail, he also interacted with Defendant George Brown

#5654, who presented him with a Detainee Rules and Regulations form.

        33.    Defendant Brown, too, failed to document Jesus’ severe psychological symptoms,

including his current mental health and state of mind, in Jail booking documentation or other

paperwork.

        34.    After this abbreviated booking process, Jesus was transported to the phone call cell.

After some time in the phone call cell, Defendant Timothy Holt #5715 interacted with Jesus. Holt

removed Jesus and moved him to Cell #8.

        35.    Defendant Holt also failed to document Jesus’ severe psychological symptoms,

including his current mental health and state of mind, in Jail booking documentation or other

paperwork.

        36.    Defendant supervisors Furtado and Hester failed to supervise the officers on shift

under their direction, and allowed their supervisees to fail to fully complete the booking process




                                                 6
       Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 7 of 18. PageID #: 7



and to fail to document Jesus’ severe psychological symptoms, including his current mental health

and state of mind, in Jail booking documentation or other paperwork.

        37.     When the supervisory shift neared its end, Defendant supervisors Furtado and

Hester failed to document or disclose to Defendants Lieutenants Stottner and Joseph Raucher, who

would supervise the next shift, Jesus’ severe psychological symptoms, including his current mental

health and state of mind, or that Jesus presented a suicide risk.

        38.     Upon information and belief, Defendants failed to perform a proper screening,

evaluation, assessment, and medical intake of Jesus to evaluate and access his medical and mental

health status and the level of supervision required to ensure his safety while in custody prior to

placing him in a cell at the Cleveland Jail.

        39.     All Defendants knew or should have known that Jesus’s mental state placed him at

a high risk level for suicide.

        40.     Despite Defendants’ knowledge of Jesus Malave Morales’ despondency and risk of

injury, they were deliberately indifferent to his risk of suicide.

        41.     Defendants’ failures to document Jesus’ history of mental health issues, suicide

attempts, and distraught state of mind were compounded by their additional failures to take any

precautions or safeguards to protect Jesus while in the custody of the City of Cleveland at the Jail.

        42.     Defendants failed to place Jesus on suicide watch or special watch protocols.

        43.     Defendants failed to house Jesus in a cell with suicide precautions.

        44.     Defendants failed to summon mental health professionals to provide care for Jesus.

        45.     Defendants failed to monitor Jesus or to conduct timely rounds of the cellblock

where he was housed.




                                                   7
        Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 8 of 18. PageID #: 8



        46.    All of these failures constituted deliberate indifference to Jesus Malave Morales’

serious medical needs, and left Jesus at serious risk of physical harm.

        47.    Once Jesus was placed into Cell#8, the risk of harm ripened into actual harm.

        48.    Other prisoners were housed in the cell block with Jesus. One of those prisoners

was housed in Cell #15, on the opposite side of the cell block form Cell #8 where Jesus was housed.

        49.    The prisoner saw Jesus tie his blanket to a bar in his cell, and saw Jesus twisting

his blanket as he moved toward the back of the cell. The prisoner saw Jesus wrap the blanket

around his neck and spin toward the front of his cell until his back was against the cell door. The

prisoner then saw Jesus lower himself to the floor, with the blanket wrapped tightly around his

neck.

        50.    The prisoner began yelling for corrections officers to come to the area. He could

see Jesus having difficulty breathing.

        51.    Defendants did not come.

        52.    The prisoner continued screaming for corrections officers to help Jesus for several

minutes. At least one other prisoner joined him, also yelling for help.

        53.    Defendants did not come.

        54.    As these prisoners were yelling for help, Defendant Officers George Brown #5654

and Kevin Boll #5722 began cleaning the Jail in the cellblock area containing Cells #1 through

#20, including Jesus’ Cell #8.

        55.    Defendants Brown and Boll moved toward Cell #8, and continued cleaning—but

did not respond to the prisoners’ cries for help.

        56.    Defendant Brown eventually arrived at Cell #8, and he untied the blanket from the

cell bars. He did not immediately call for help.




                                                    8
       Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 9 of 18. PageID #: 9



       57.     Defendant Boll continued cleaning, and eventually made his way to Cell #8.

       58.     Defendants Brown and Boll finally entered the cell. Defendants then entered the

cell and pulled Jesus halfway out, laying him on the ground on his back.

       59.     Defendant Officer Holt arrived in the cellblock.

       60.     Other Defendants and officers joined them in the cellblock area.

       61.     Defendants attempted several times to use an AED machine to revive Jesus, but the

machine did not deliver a shock.

       62.     EMS arrived and transported Jesus to St. Vincent Charity Hospital.

       63.     Defendants sealed off Cell #8 as a potential crime scene until investigators arrived.

       64.     Despite recognizing that Cell #8 and its contents were a potential crime scene,

instead of collecting the blanket Jesus used to hang himself as evidence for the investigation into

Jesus’ death, Defendants put the blanket in the laundry bin with all other dirty Jail blankets. The

blanket was therefore unavailable as evidence for the investigation in this case.

       65.     Prior to Jesus hanging himself, Defendants knew or should have known that Jesus

was at a substantial risk of serious harm, and yet they consciously disregarded that risk.

       66.     When Jesus began the process of hanging himself, and other prisoners began

screaming for help, Defendants ignored their cries and consciously disregarded actual serious harm

to Jesus Malave Morales.

       67.     When Defendants Brown and Boll first found Jesus hanging in his cell, they did not

leap into immediate action to initiate life-saving actions.

       68.     Defendants repeatedly failed to offer or procure appropriate intervention and

precautions for Jesus’ serious, immediate, and life-threatening conditions.




                                                  9
      Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 10 of 18. PageID #: 10



       69.     Defendants jointly agreed and/or conspired with one another, and others, to

complete false, misleading, and incomplete official reports and to give a false, misleading, and

incomplete version of the events to certain superiors and the public in order to cover up their own

misconduct.

       70.     All of the actions of the Defendants and their named and unnamed co-conspirators,

as set forth above and below, were taken jointly, in concert, and with shared intent.

       71.     All of the Defendants had a duty to care for and protect Jesus Malave Morales while

he was in their custody and they failed to do so.

       72.     Defendants were deliberately indifferent to protecting Jesus Malave Morales from

harm and failed to prevent said harm, further failed to provide urgently needed medical care and

their conduct was unreasonable in failing to protect Jesus Malave Morales from harm.

       73.     Upon information and belief, none of the Defendants have been disciplined in any

way as a result of the conduct, acts, or omissions described in this Complaint.

       74.     After EMS transported him out of the jail, Jesus Malave Morales arrived at St.

Vincent Charity Hospital. Jesus remained in intensive care for six days.

       75.     On October 11, 2017, Jesus Malave Morales died of complications due to near

hanging.

       76.     As a direct and proximate result of the acts set forth in this complaint, Jesus Malave

Morales sustained pain and suffering prior to his death.

       77.     When he died, Jesus left behind six brothers and sisters and three children.

       78.     As a direct and proximate result of these Defendants’ actions and the wrongful

death of Jesus Malave Morales, as detailed above, Jesus Malave Morales and his survivors and/or

heirs and family have suffered damages, inter alia, injury, pain, distress, loss of love and affection,




                                                  10
      Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 11 of 18. PageID #: 11



loss of his support, services, and society, including loss of companionship and consortium, care,

assistance, attention, protection, advice, guidance, counsel, instruction, training, and education,

pecuniary losses, and other injuries as a result of his death and the continuing loss of his life.

       79.     As a further direct and proximate result of the wrongful death of Jesus Malave

Morales, the Decedent's survivors and/or heirs have suffered damages, including but not limited

to, grief, depression, and severe emotional distress.

                               FIRST CLAIM FOR RELIEF
                       5th and 14th Amendment Due Process Claim –
                  Against Defendants Vargo, Stephens, Brown, Holt, Boll,
             Furtado, Hester, Stottner, Raucher, and Unnamed Defendants 1-10

       80.     All of the foregoing paragraphs are incorporated as though fully set forth here.

       81.     Plaintiff alleges an action pursuant to the Fifth and Fourteenth Amendments against

the individual Defendants.

       82.     Jesus Malave Morales was in a special relationship with the Defendants, within the

meaning of the case law interpreting 42 U.S.C. §1983 and Fifth Amendment, which guarantees

equal protection of the laws and prohibits any person acting under color of law, from subjecting

any person in custody to punitive conditions of confinement without due process of law.

       83.     Defendants, acting under color of law, intentionally and with conscious, callous,

and unreasonable indifference deprived Jesus Malave Morales of his constitutional rights to due

process and equal protection.

       84.     The Defendants’ above-described conduct, acts and/or omissions constitute

deliberate indifference to Jesus Malave Morales’ serious medical needs, was unreasonable and

violated his rights to due process of law and equal protection under the Fifth and Fourteenth

Amendments to the United States Constitution, and violated 42 U.S.C. §1983.




                                                  11
      Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 12 of 18. PageID #: 12



       85.      Defendants’ conduct, actions and/or omissions were the direct and proximate cause

of the violations of Jesus Malave Morales’ Fifth Amendment and Fourteenth Amendment rights,

his pain, mental suffering, anguish, and other injuries.

       86.      Defendants are jointly and severally liable for this conduct.

                               SECOND CLAIM FOR RELIEF
                                    ADA and §504 Claim -
                              Against Defendant City of Cleveland

        87.     All of the foregoing paragraphs are incorporated as though fully set forth here.

        88.     Defendant City of Cleveland, has been, and is, a recipient of federal funds, and is

covered by the mandate of Section 504 of the 1973 Rehabilitation Act (29 U.S.C. § 794). Section

504 requires that persons with disabilities be reasonably accommodated in their facilities, program

activities, and services and reasonably modify such facilities, services, and programs to accomplish

this purpose.

        89.     Further, Title II of the Americans with Disabilities Act (42 U.S.C. §§12131-12134)

applies to the City of Cleveland and has essentially the same mandate as that expressed in §504.

        90.     The Cleveland Jail is a facility, and its operation comprises a program and service,

for §504 and Title II purposes.

        91.     Defendants failed and refused to reasonably accommodate Jesus Malave Morales’

mental disabilities and to modify their jail facilities, operations, services, accommodations and

programs to reasonably accommodate his disability, in violation of Title II of the ADA and/or

§504, when he was in their custody.

        92.     Defendants’ failures cost Jesus Malave Morales his life, and the violations of the

ADA and/or §504 are the proximate cause of his death and the resulting damage to his estate.




                                                 12
      Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 13 of 18. PageID #: 13



         93.    Plaintiff’s Estate is entitled to recover for those damages sustained as described in

this Complaint as a result of Defendants’ violations of the ADA and §504 which caused his death.

         94.    Defendants are jointly and severally liable for this conduct.

                                   THIRD CLAIM FOR RELIEF
                                        § 1983 Monell claim –
                                Against Defendant City of Cleveland
        95.     All of the foregoing paragraphs are incorporated as though fully set forth here.

        96.     The actions of the Defendants were done pursuant to one or more interrelated de

facto as well as explicit policies, practices and/or customs of the Defendant City of Cleveland, its

Jail, and its agents and/or officials.

        97.     Defendant City of Cleveland, acting at the level of official policy, practice, and

custom, with deliberate, callous, conscious and unreasonable indifference to Jesus Malave

Morales’ constitutional rights, authorized, tolerated, and institutionalized the practices and ratified

the illegal conduct herein detailed, and at all times material to this Complaint the Defendant City

of Cleveland, its Jail, its agents and/or officials had interrelated de facto policies, practices, and

customs which include, inter alia,

        a)      failing to properly train, supervise, discipline, transfer, monitor, counsel and

        otherwise control corrections officers and health care providers; failing to appropriately

        and timely identify serious mental health medical issues and needs of prisoners like Jesus

        Malave Morales;

        b)       failing to appropriately recognize suicidal tendencies in prisoners, like Jesus

         Malave Morales, despite clear indications of such tendencies;

        c)      failing to timely refer prisoners like Jesus Malave Morales for appropriate mental

         health medical services, despite clear indications of serious need;




                                                  13
      Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 14 of 18. PageID #: 14



       d)      failing to place prisoners like Jesus Malave Morales on suicide watch even though

        known to be suicidal or presenting evidence of suicidal ideation;

       e)      failing and refusing to adequately and timely communicate critical information

        regarding mental health, including risk of suicide;

       f)      failing and refusing to provide adequate care, treatment and/or supervision for

        potentially suicidal prisoners like Jesus Malave Morales;

       g)      failing and refusing to take adequate preventative measures upon discovery of

        suicidal tendencies of prisoners like Jesus Malave Morales;

       h)      failing and refusing to correct, discipline, and follow up on deficiencies noted in

        care, treatment and/or supervision of prisoners; and/or

       i)      possessing knowledge of deficiencies in the policies, practices, customs and

        procedures concerning prisoners, and approving and/or deliberately turning a blind eye to

        these deficiencies.

       98.     In particular, corrections officers, health care providers, and other employees are

not properly trained in how to intake, screen, identify, refer and/or handle prisoners with mental

health issues, including persons with suicidal tendencies or ideations to avoid exacerbation of their

symptoms and to manage and control the mental and physical health of prisoners.

       99.     Said interrelated policies, practices and customs, as set forth above, both

individually and together, were maintained and implemented with deliberate indifference and

unreasonably; and encouraged, inter alia, the failure to adequately observe prisoners to identify

problematic behavior and interrupt any suicide attempt, the failure to adequately screen prisoners

for mental health status and suicidal tendencies, the failure to provide preventative health care to

avoid suicide, and the failure to provide adequate resuscitation equipment and training.




                                                 14
      Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 15 of 18. PageID #: 15



        100.    Further, the constitutional violations and damages to Jesus Malave Morales that

occurred as described herein were directly and proximately caused by: the unofficial and/or

official, tacit and/or expressed; and otherwise unconstitutional policies of authorized policy

makers of the Defendants, who deliberately ignored subjecting prisoners to unreasonable risk of

harm, deliberately ignored violations of appropriate intake and screening procedures, and

deliberately failed to supervise and control corrections officers and health care providers so as to

prevent violations of prisoners’ rights.

        101.    Said interrelated policies, practices and customs, as set forth above, both

individually and together, were maintained and implemented with deliberate indifference and

unreasonably; and, encouraged the Defendants to commit the aforesaid acts against Jesus Malave

Morales and therefore acted as direct and proximate causes of said constitutional violations, and

resulting injuries.

        102.    The foregoing policies, practices, customs and omissions, maintained by the City

of Cleveland violated Jesus Malave Morales’ rights to due process under the Fourteenth and Fifth

Amendments.

                             FOURTH CLAIM FOR RELIEF
          State Law Claim for Negligence - Willful, Wanton and Reckless Conduct
                  Against Defendants Vargo, Stephens, Brown, Holt, Boll,
             Furtado, Hester, Stottner, Raucher, and Unnamed Defendants 1-10

        103.    All of the foregoing paragraphs are incorporated as though fully set forth here.

        104.    Defendants acted negligently when they violated their duty to exercise due care for

Jesus Malave Morales.

        105.    Defendants committed the acts alleged in this complaint in a reckless, willful and/or

wanton manner while working as correctional officers at the Cleveland Jail.




                                                 15
      Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 16 of 18. PageID #: 16



       106.    Defendants’ misconduct directly and proximately caused the injuries and damages

suffered by Jesus Malave Morales and his Estate as described above.

       107.    Defendants are jointly and severally liable for this conduct.


                             FIFTH CLAIM FOR RELIEF
           State Law Claim for Wrongful Death Pursuant to Ohio R.C. § 2125.02


       108.    Plaintiff repeats and realleges the above allegations as if fully set forth herein.

       109.    Jesus Malave Morales is survived by his heirs who have suffered and will continue

to suffer, inter alia, pecuniary loss, loss of his aide, comfort, consortium, society, companionship,

guidance and protection, as well the grief and sorrow from the loss of the love and affection of and

for their loved one, and otherwise suffered damages to their detriment.

       110.    The wrongful death of Jesus Malave Morales was proximately caused by the

neglect, default, and/or willful, wanton, and/or reckless conduct of the Defendants.

       111.    The Defendant officers otherwise acted negligently, willfully, wantonly, and/or

recklessly and with indifference in committing the acts alleged in this complaint, which resulted

in the injuries and wrongful death of Jesus Malave Morales and his Estate.

       112.    As a direct and proximate result of the actions of the defendants in this complaint,

Jesus Malave Morales died on October 11, 2017, subjecting the Defendants to liability pursuant to

Ohio R.C. § 2125.02.

                                 SIXTH CLAIM FOR RELIEF
                                     Survivorship Action

       113.    All of the foregoing paragraphs are incorporated by reference and re-alleged as

though fully set forth here.




                                                 16
     Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 17 of 18. PageID #: 17



       114.    Plaintiff further claims that as a direct and proximate result of the willful, wanton,

reckless, and unconstitutional conduct of the Defendants as alleged herein, individually and/or

jointly, and/or by and through their agents and/or employees, Jesus Malave Morales was caused

to suffer mental anguish and conscious physical pain and suffering prior to his death, for which

compensation is sought.

       115.    The Defendant officers owed Jesus Malave Morales a duty of care, they breached

that duty, and their breach of duty was the proximate cause of Jesus Malave Morales’ death.

       116.    The Plaintiff brings this survivor action pursuant to Ohio Revised Code § 2305.21.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands that judgement be entered in his favor on all counts

and prays the Court award the following relief:

       A.      Compensatory damages in an amount exceeding the jurisdictional amount
               in controversy requirement, to be determined at trial for the violation of
               Plaintiff’s decedent’s rights and his wrongful death;

       B.      Punitive damages in an amount to be determined at trial for the Defendants’
               willful, wanton, malicious, and/or reckless conduct;

       C.      Attorneys’ fees and the costs of this action pursuant to law; and

       D.      All other relief which this Honorable Court deems equitable and just.


        TRIAL BY JURY ON ALL CLAIMS FOR RELIEF HEREBY DEMANDED.




                                                  17
     Case: 1:19-cv-02328-CAB Doc #: 1 Filed: 10/04/19 18 of 18. PageID #: 18



Dated: October 4, 2019                      /s/ Jacqueline Greene
                                            Jacqueline Greene (0092733)
                                            Sarah Gelsomino (0084340)
                                            Terry Gilbert (0021948)
                                            FRIEDMAN & GILBERT
                                            55 Public Square, Suite 1055
                                            Cleveland, Ohio 44113
                                            P (216) 241-1430
                                            F (216) 621-0427
                                            jgreene@f-glaw.com
                                            sgelsomino@f-glaw.com
                                            tgilbert@f-glaw.com

                                            Marcus Sidoti (0077476)
                                            FRIEDMAN & GILBERT
                                            The Terminal Tower
                                            50 Public Square, Suite 1900
                                            Cleveland, OH 44113-2205
                                            T 216-357-3305
                                            F 216-696-1411
                                            marcus@jordansidoti.com

                                            Counsel for Plaintiff




                                       18
